Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
The rejection of claims 1-11, 15-16, and 19 under 35 U.S.C. 103(a), the rejection of claims 2-4 under 35 U.S.C. 103(a), the rejection of claims 12-14 under 35 U.S.C. 103(a), and the rejection of clams 17-18 under 35 U.S.C. 103(a) are withdrawn per claim amendments and Applicant persuasive arguments. 
Claims 1, 17 have been amended. 
Claims 8, 9, 18 are cancelled.
Claims 1-7, 10-17 and 19 are being considered on the merits. 
Examiner’s Amendment
The amendment was authorized by Mr. Asaf Batelman on 5/18/2021.

In claim 2, please delete “, the fermentation process preferably being a lactic, alcoholic, acetic, butyric, propionic and/or malo-lactic fermentation process”.
In claim 2, please insert - . – after step (d).
In claims 1, 16 and 19, please delete “crystallising” and insert –crystallizing-. 
Examiner’s Statement of Reasons for Allowance
The closest prior art Nafisi-Movaghar (US 4,996,070) discloses a method for producing a natural fruit extract using an infusion solution. The infusion solution is kept 
The presently claimed invention is a method for extracting and concentrating food flavors wherein the foodstuff is cooked at 50-90C under vacuum for 1-15 hours to produce an exudate (extract). The exudate is collected and the water content is crystallized in the form of ice which is separated using centrifugation. The cooking and freezing steps are carried out under vacuum in a vacuum bag. Furthermore, collecting the exudate (extract) does not comprise compressing the foodstuff. The process may also comprise a fermentation step using yeasts or bacteria. 
Claims 1-7, 10-17 and 19 are novel and unobvious. Claims 1-7, 10-17, and 19 are allowed.
Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMID R BADR/Primary Examiner, Art Unit 1791